Name: Commission Regulation (EEC) No 1369/88 of 19 May 1988 repealing Regulation (EEC) No 1204/88 on the supply of refined rape seed oil to India as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/32 Official Journal of the European Communities 20 . 5. 88 COMMISSION REGULATION (EEC) No 1369/88 of 19 May 1988 repealing Regulation (EEC) No 1204/88 on the supply of refined rape seed oil to India as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food ­ aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 1204/88 (3), the Commission issued an invitation to tender for the supply of 9 000 tonnes of refined rape seed oil to India as food aid ; whereas the conditions of the supply should be reviewed and the invitation to tender in question should consequendy be closed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1204/88 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 115, 3 . 5 . 1988, p. 17.